DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2021/0193816 to Chu et al (hereinafter Chu).
Regarding Claim 1, Chu discloses a semiconductor device, comprising:
a substrate having a logic region and a high-voltage (HV) region (Fig. 1; absent any additional, structural requirements, any region can be a logic or HV region);
a first gate structure (110) on the HV region;
a first epitaxial layer and a second epitaxial layer (118B) adjacent to one side of the first gate structure; and
a first contact plug (132B) between the first epitaxial layer and the second epitaxial layer (Fig. 1), wherein a bottom surface of the first epitaxial layer is lower than a bottom surface of the first contact plug (Figs. 1 & 2D).

Regarding Claim 2, Chu discloses the semiconductor device of Claim 1, further comprising:
a first fin-shaped structure between the first epitaxial layer and the substrate (Fig. 1; a fin is seen beneath both epitaxial layers 118B); and
a second fin-shaped structure between the second epitaxial layer and the substrate (Fig. 1).

Regarding Claim 6, Chu discloses the semiconductor device of Claim 1, further comprising:
a third epitaxial layer and a fourth epitaxial layer (118A) adjacent to another side of the first gate structure (Figs. 1 & 2C); and
a second contact plug (132A) between the third epitaxial layer and the fourth epitaxial layer, wherein a bottom surface of the third epitaxial layer is lower than a bottom surface of the second contact plug (Figs. 1 & 2C).

Regarding Claim 7, Chu discloses the semiconductor device of Claim 6, further comprising:
a third fin-shaped structure between the third epitaxial layer and the substrate (Fig. 1; a fin is seen beneath both epitaxial layers 118A); and
a fourth fin-shaped structure between the fourth epitaxial layer and the substrate (Fig. 1).

Regarding Claim 9, Chu discloses a semiconductor device, comprising:
a substrate having a logic region and a high-voltage (HV) region (Fig. 1; absent any additional, structural requirements, any region can be a logic or HV region);
a first gate structure (110) on the HV region;
a first epitaxial layer and a second epitaxial layer (118B) adjacent to one side of the first gate structure; and
a first contact plug (132B) between the first epitaxial layer and the second epitaxial layer (Fig. 1), wherein a bottom surface of the first epitaxial layer comprises a first protrusion (Figs. 1 & 2D; Examiner considers the portions of epitaxial 118B that extend down fin sub-regions 116B to be protrusions).

Regarding Claim 10, Chu discloses the semiconductor device of Claim 9, wherein a bottom surface of the second epitaxial layer comprises a second protrusion (Figs. 1 & 2D).

Regarding Claim 11, Chu discloses the semiconductor device of Claim 9, further comprising:
a first fin-shaped structure between the first epitaxial layer and the substrate (Fig. 1; a fin is seen beneath both epitaxial layers 118B); and
a second fin-shaped structure between the second epitaxial layer and the substrate (Fig. 1).

Regarding Claim 15, Chu discloses the semiconductor device of Claim 9, further comprising:
a third epitaxial layer and a fourth epitaxial layer (118A) adjacent to another side of the first gate structure (Figs. 1 & 2C); and
a second contact plug (132A) between the third epitaxial layer and the fourth epitaxial layer, wherein a bottom surface of the third epitaxial layer is lower than a bottom surface of the second contact plug.

Regarding Claim 16, Chu discloses the semiconductor device of Claim 15, wherein a bottom surface of the third epitaxial layer comprises a third protrusion (Examiner considers the portions of epitaxial 118A that extend down fin sub-regions 116A to be protrusions).

Regarding Claim 17, Chu discloses the semiconductor device of Claim 15, wherein a bottom surface of the fourth epitaxial layer comprises a fourth protrusion (Examiner considers the portions of epitaxial 118A that extend down fin sub-regions 116A to be protrusions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to Claim 1 above and in further view of US PG Pub 2012/0329240 to Fuji et al (hereinafter Fuji).
Regarding Claim 8, Chu discloses the semiconductor device of Claim 1 but does not disclose a second gate structure with a different bottom surface height than the first gate structure.
Fuji discloses a second gate structure (GM1; Fig. 21) on the logic region, wherein a bottom surface of a first gate structure (GL1) is lower than a bottom surface of the second gate structure.
Absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Fuji to include a second gate structure with a bottom surface higher than the first gate structure. Gates may be formed at differing heights for numerous reasons, intentionally or incidentally. Intentional reasons may include thicker gate insulation layers as seen in Fuji or for the formation of SOI transistors to better isolate the transistor from the substrate.

Allowable Subject Matter
Claims 3-5 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 12 require the semiconductor device of Claims 2 and 11 further comprise top surfaces of the gate dielectric layer and the first fin-shaped structure be coplanar. While sinking the gate dielectric into a substrate can create a longer channel region without occupying more substrate surface space, it is not apparent that the gate dielectric of the finFET in Chu would benefit from such a design. Additionally, the fin of Chu is recessed for the source/drain regions, removing fin-shaped structures for the gate dielectric to be coplanar with. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 4, 5, 13 and 14 depend on one of Claims 3 or 12 and are allowable for at least the reasons above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818